DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed on 05/28/2019 are acknowledged and have been fully considered. Claims 1-23, 48, 52-58 and 60 are pending. Claim 58 is amended. Claim 60 is newly added. Claims 24-47, 49-51 and 59 are canceled. This is the first Office Action on the merits of the claims.
Election/Restrictions
Applicants' election of Group I (claims 1-23, 52-58 and 60) in the reply filed on 02/07/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 48 (Group II) is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
In the response of 02/07/2022, applicants elected the following species:
Type of cardiac disease: Heart disease or failure involving arrhythmia
Claim 48 is withdrawn as being directed to a non-elected invention. Claims 1-23, 52-58 and 60 are under consideration.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/20/2019 and 03/11/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
The earliest effective U.S. filing date afforded the instantly claimed invention has been determined to be 08/11/2016, the filing date of provisional U.S. App. No. 62/373,748. The instant application is a national stage 371 application of PCT application PCT/IB17/01130 filed on 08/11/2017 which claims benefit to the said provisional U.S. Application.  
Specification
The instant application uses tradenames/trademarks mTeSR™, StemPro®, GlutaMax™ (see [0016] and [0039] of the specification) and Matrigel™ (see [0016],[0038], [0039]) of the specification). The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  See MPEP §608.01 (v).

Claim Objections
Claims 18, 19, 20, 22 and 56 are objected to because of the following informalities:  Claims 18, 19, 20 and 22 contain abbreviations “AP”, “APD50”, “APD90” and “APD90”. Claim 56 contains abbreviation “QT”. It is suggested to disclose the full name and abbreviations in parenthesis for the first instance. Claim 18 is also objected to because it contains an extraneous period in line 5 after “the.”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 8-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in claim 4 is a relative term which render the claims indefinite. The term “similar” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 4 is indefinite because it is not clear the boundary limits of the particular range of the dimensions that the grooves need to have to be deemed “similar” to each other. It is also not clear if a single dimension of a groove such as height or width is within a particular range for the groove to be deemed similar or if all the dimensions of a groove need to be within a particular range.
The term “about” in claims 8-9 renders the claims indefinite. The term “about” is used as an approximation to a numerical value without setting forth the lower limit and the upper limit of the range surrounding the number following the word “about in the claims”. Claim 8 is indefinite because the boundary limits of the range of depth of the grooves in the microfabricated substrate is not defined. Claim 9 is indefinite because the boundary limits of the range of spacing between the grooves in the microfabricated substrate is not defined. It is suggested to delete the term “about” in claims 8 and 9 to obviate this rejection.
Appropriate clarification is needed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-14 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract ideas – a mental step) without significantly more. 
The claim(s) recite(s) a method for assessing the cardiotoxicity of a compound comprising (a) contacting an anisotropic layer of cardiac cells on a microfabricated substrate with a compound, (b) stimulating the anisotropic layer of cells at one or more points, (c) detecting an electrical signal propagation in the anisotropic layer of cells and (d) determining whether the compound exhibits cardiotoxicity. The claims are directed to a process (Step 1: Yes). 
The claims set forth judicial exceptions which are abstract ideas. The step of determining whether the compound exhibits cardiotoxicity (step d) is a mental step and is a judicial exception (Step 2A Prong 1: Yes). The additional limitations recited in claim 1 steps a-c, which are contacting an anisotropic layer of cardiac cells on a microfabricated substrate with a compound, stimulating the anisotropic layer of cells at one or more points, detecting an electrical signal propagation in the anisotropic layer of cells are data gathering steps. The method ends with the mental step of determining whether the compound exhibits cardiotoxicity and does not integrate the judicial exception into a practical application (Step 2A Prong Two: No).
The claims do not include any additional elements that are sufficient to amount significantly more than the judicial exception.  The additional elements recited in the claims are recited at a high level of generality. The “stimulating” step does not specify any particular sort of stimulation, and the step of “detecting an electrical signal propagation” is likewise open to any detection means. The claim does not require that the “stimulating” be an electrical stimulation and under the broadest reasonable interpretation of the claim, contacting the cells with a compound having any biological activity would “stimulate” them. The “contacting” step is not limited to any particular compound or manner of contacting. The “microfabricated substrate” may be made of any material and have any shape. There is no requirement for any particular pattern on the substrate in claim 1. Further, combining anisotropic cardiomyocyte layers on microfabricated substrates with assay methods that stimulate the cardiomyocytes and detecting their ability to propagate electrical signals was well-understood, routine, and conventional technology as of the effective filing date of the instant invention (8/11/16). See, for example, Kim (US 20150125952) which teaches a method of screening for agents that cause cardiac arrhythmia or irregularity in action potential generation and/or propagation (see [0055]). Kim teaches a polymer substrate comprising a nanotextured array of parallel grooves and ridges (see [0055], also referred to as ANP (see [0006]). Kim teaches a monolayer of cardiomyocytes is arranged anisotropically on said ANP substrate (see [0055]). Kim teaches the ANP substrate can be fabricated by a variety of techniques including microfabrication (see [0268]). Kim teaches measuring one or more parameters indicative of cardiac rhythm, and/or action potential generation or propagation in said monolayer; contacting said cardiomyocytes with a test agent; and measuring said one or more parameters after test agent contacting, wherein a difference in said one or more parameters is indicative that said agent may cause cardiac arrhythmia or irregularity in action potential generation and/or propagation (see [0055]). Chien (US 20120027807) teaches engineered anisotropic myocardial cells cultured on micropatterned 20 µm wide fibronectin and Pluronic F127 lines. Chien teaches stimulating the cells with an external electric field using electrodes (see [0500]). Parker (US 20120029416) teaches methods to seed cardiac cells on a patterned substrate with grooves to produce anisotropic tissue (see [0068],[0069]). Parker teaches stimulating the cells with an electric field (see [0077]) and teaches its porous electroactive hydrogels can be used for drug discovery (see [0088]). Ingber (US 20140342445) teaches fabricating anisotropic monolayers of cardiomyocytes on microcontact printed biocompatible substrates having a set of interstitial channels (which are grooves). Ingber teaches electrically stimulating the cells and recording the action potentials. Ingber teaches the organ chips fabricated by its method can be used for assessing the response of cardiac cells to drugs.See [0115]-[0117], [0072]-[0073]). Claims 2-6, 8-14 and 17 recite additional limitations which are routine, conventional and well-understood. Kim teaches the cardiomyocytes are derived from healthy subjects or patients with a cardiovascular disease (see [0007],[0025],[0048] – as recited in claim 2). Kim teaches the ANP comprises substantially parallel grooves (see [0196], See Fig. 2B – the grooves along a single axis of the substrate as recited in claim 3). Kim teaches all grooves have the same geometry, same width and depth (see [0204]). Kim teaches the polymer substrate can comprise a thermoresponsive material including polystyrene (see [0244],[0245]- as recited in claim 10). Kim teaches the cardiac cells are point stimulated by electrodes (see [0349],[0628] – as recited in claim 11). Chen et al., (Shrink-Film Configurable Multiscale Wrinkles for Functional Alignment of Human Embryonic Stem Cells and their Cardiac Derivatives, Adv. Mater. 2011, 23, 5785–5791; Applicant IDS)  teaches culturing aligned cardiomyocytes in fabricated wrinkled substrates and performing electrophysiological studies on the cultured cardiomyocytes. Chen teaches point stimulation with 1.5Hz, 8V and 20 ms duration was applied to the monolayers and teaches measuring AP propagations and conduction velocities (see Fig. 4 legend – as recited in claims 12,13). The dimensions of the grooves as recited in claims 5-6 and 8-9 are also routine in the art. Kim teaches the width of the grooves is between 50nm-10 µm (see [0198]). Kim teaches the depth of the groove to be between 10nm-10µm (see [0197]). Kim teaches the width of the ridges between the grooves (which is the spacing between the grooves) is between 50nm-10µm (see [0199]). Li (WO 2014/116874; Pub. 07/31/2014; Applicant IDS) teaches ventricular fibrillation (VF) is the most common cause for sudden death in adults. Li teaches the generation of VF requires multi-cellular reentrant events such as spiral wave reentry (see [0003]). Therefore, it was well understood that when cardiomyocytes are treated with a test compound that cause spiral wave reentry in cardiomyocytes, the compound has a cardiotoxic effect as recited in claim 14. Li teaches some monolayers of the cardiac myocytes did not display reentrant arrhythmias in the absence of isoproterenol (see [0100] – as recited in claim 17). The additional limitations recited in claims 1-6, 8-14 and 17 are routine, conventional and well-understood as discussed above, and they do not add “significantly more” to the claimed method (Step 2B – No). 
Therefore, the instant invention recited in claims 1-14 and 17 is not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 10, 11, 52-58 and 60 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2015/0125952; Pub. May 7, 2015; Applicant IDS) as evidenced by Microfabrication (Webpage, 2017).
Regarding claims 1, 52, 53 and 57, Kim teaches a method of screening for agents that cause cardiac arrhythmia or irregularity in action potential generation and/or propagation (see [0055]. Kim teaches a polymer substrate comprising a nanotextured array of parallel grooves and ridges (see [0055], also referred to as ANP (see [0006]). Kim teaches a monolayer of cardiomyocytes is arranged anisotropically on said ANP substrate (see [0055]). Kim teaches the ANP substrate can be fabricated by a variety of techniques including microfabrication (see [0268]). Further, microfabrication is defined as fabricating small structures on a micrometer or smaller scale (see para 1 of Microfabrication). The ANP with the cultured cardiomyocytes of Kim reads on microfabricated substrate as recited in claims 1 and 53.  Kim teaches measuring one or more parameters indicative of cardiac rhythm, and/or action potential generation or propagation in said monolayer; contacting said cardiomyocytes with a test agent; and measuring said one or more parameters after test agent contacting, wherein a difference in said one or more parameters is indicative that said agent may cause cardiac arrhythmia or irregularity in action potential generation and/or propagation (see [0055]). Examined claim 57 recites the cardiotoxic effect is an arrhythmia, so Kim is teaching assessing cardiotoxic effects of a test agent. Further, Kim also teaches high throughput cardiotoxicity profiling of cardiotoxic drugs by treating cardiomyocytes on the fabricated anisotropically nanotextured platform (ANP) with doxorubicin and monitoring toxicity (see Fig. 16A-B, [0084]). 
Regarding claims 2, 54, Kim teaches the cardiomyocytes are derived from healthy subjects or patients with a cardiovascular disease (see [0007],[0025],[0048]).
Regarding claim 3, Kim teaches the ANP comprises substantially parallel grooves (see [0196], See Fig. 2B – reads on grooves along a single axis of the substrate).
Regarding claim 4, Kim teaches all grooves have the same geometry, same width and depth (see [0204]).
Regarding claim 10, Kim teaches the polymer substrate can comprise a thermoresponsive material including polystyrene (see [0244],[0245]).
Regarding claim 11, Kim teaches the cardiac cells are point stimulated by electrodes (see [0349],[0628]).
Regarding claims 55-57, Kim teaches the cardiac cells can be genetically modified to increase the risk of or have the functional characteristic of a cardiovascular disease including arrhythmia (see [0333],[0361]).
Regarding claims 58, 60, Kim teaches the cardiac cells are ventricular cardiomyocytes (see [0121],[0191],[0318]).
Kim anticipates claims 1-4, 10, 11, 52-58 and 60.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0125952; Pub. May 7, 2015; Applicant IDS) as evidenced by Microfabrication (Webpage, 2017).
The teachings of Kim as they pertain to claims 1, 3, 4 are presented above.
Regarding claims 5 and 6, Kim teaches the width of the grooves is between 50nm-10 µm (see [0198]). This range overlaps the range recited in claims 5 and 6.
Regarding claim 7, a prima facie case of obviousness exists where the claimed range of the width of the groove, 15 µm, is close to the upper limit of the range of the width of the grooves taught by Kim (50nm -10 µm). See MPEP §2144.05 I.
Regarding claim 8, Kim teaches the depth of the groove to be between 10nm-10µm (see [0197]). The depth of the groove recited in claim 8, about 5 µm, lies within this range.
Regarding claim 9, Kim teaches the width of the ridges between the grooves (which is the spacing between the grooves) is between 50nm-10µm (see [0199]). The spacing between the grooves recited in claim 9, about 5 µm, lies within this range.
The claimed width of the grooves, depth of the grooves and spacing between the grooves in claims 5-6 and 8-9 overlaps or lie within the ranges of width of the grooves, the depth of the grooves and the spacing between the grooves disclosed by Kim. Therefore, a prima facie case of obviousness exists and the limitations of claims 5-6 and 8-9 are rendered obvious. 
Further, Kim teaches each of these parameters can be individually changed to recreate the different topographical cues of the heart ECM and to alter the cardiac monolayer as needed (see [0916]). It is not inventive to discover the optimum or workable ranges by routine experimentation where the general conditions of a claim are disclosed in the prior art. See MPEP §2144.05 II A. The limitations of claims 5-9 with regards to the width, depth of grooves and spacing between the grooves are rendered obvious.
The teachings of Kim renders obvious claims 5-9.

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0125952; Pub. May 7, 2015; Applicant IDS) as evidenced by Microfabrication (Webpage, 2017) for claim 1 as indicated above, and as evidenced by Shum (A Micropatterned Human Pluripotent Stem Cell-Based Ventricular Cardiac Anisotropic Sheet for Visualizing Drug-Induced Arrhythmogenicity, Adv. Mater. 29(1), Jan. 2017; Applicant IDS).
The teachings of Kim as they pertain to claims 1-4, 10, 11, 52-58 and 60 are presented above.
Regarding claims 19-23, the claims are interpreted that the steps of exposing cardiac cells to a class 1C anti-arrhythmic compound as recited in claim 19, exposing to a class 1A anti-arrhythmic compound as recited in claims 20-21 and exposing to a class 1B anti-arrhythmic compound as recited in claims 22-23 are not active method steps that are required by the claims. The limitations pertain to the properties of the anisotropic layer of cardiomyocytes and their responses when treated with different anti-arrhythmic compounds belonging to different classes as recited by the claims.
The method of Kim teaches preparing microfabricated substrates having dimensions of the width, depth and spacing of the grooves which are similar to the dimensions of the microfabricated substrates in the instant methods. The method of Kim teaches culturing an anisotropic layer of human ventricular cardiomyocytes that are differentiated from stem cells, similar to the instant methods. Therefore, it is expected the cardiomyocytes in the methods of Kim would also exhibit the same properties and responses when treated with different anti-arrhythmic compounds belonging to different classes as recited by claims 19-23. For evidence, see Shum et al, which presents the result of culturing an anisotropic sheet of human ventricular cardiomyocytes (hvCAS) on the microfabricated substrate and exposing the hvCAS to flecainide (a class 1c antiarrhythmic compound) at doses of 0.3 – 3 µM. Shum reports that flecainide exhibits a dose-dependent slowing of conduction velocity by primarily prolonging APD50 (see col. 2 on page 3, see Fig. 2A) as recited in claim 19. Shum also shows exposing the hvCAS to a class 1a antiarrhythmic compound, procainamide, and to class 1b antiarrhythmic tocainide (see pg. 4 col. 1 para. 1). Shum reports that the anisotropic layer of cardiac cells exhibit a dose dependent prolongation of APD90 when exposed to procainamide (which is a class 1a antiarrhythmic, see Fig. 2B middle panel). Shum further reports that the anisotropic layer of cardiac cells exhibit a two fold increase in reentrant events in response to procainamide (see Fig. 2B top panel, see Fig. 2G PROC). Shum also reports that the anisotropic layer of cardiac cells does not exhibit a dose dependent prolongation of APD90 when exposed to tocainide (which is a class 1b antiarrhythmic, see Fig. 2C middle panel). Therefore, it is expected that the cardiomyocytes in the methods of Kim would also exhibit the same properties and responses when treated with different anti-arrhythmic compounds belonging to different classes as recited by claims 19-23.
The teachings of Kim renders obvious claims 19-23.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0125952; Pub. May 7, 2015; Applicant IDS) as applied to claims 1-11, 52-58 and 60 above, and further in view of Chen (Shrink-Film Configurable Multiscale Wrinkles for Functional Alignment of Human Embryonic Stem Cells and their Cardiac Derivatives, Adv. Mater. 2011, 23, 5785–5791; Applicant IDS).
Regarding claims 12 and 13, Kim teaches optical mapping of the cardiac cells with a dye after point stimulation of the cardiac cells and monitoring the wave propagation, conduction velocities, APD values by recording action potentials (see [0349],[0628]). Kim but does not teach the voltage and pulse duration of the point stimulation. 
Chen teaches culturing aligned cardiomyocytes in fabricated wrinkled substrates and performing electrophysiological studies on the cultured cardiomyocytes. Chen teaches point stimulation with 1.5Hz, 8V and 20 ms duration was applied to the monolayers and teaches measuring AP propagations and conduction velocities (see Fig. 4 legend).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the optical mapping experiments of Kim and apply the point stimulation with 8V and a 20ms pulse duration as taught by Chen. One of ordinary skill in the art would be motivated to do so because both Kim and Chen teach optical mapping experiments of cultured cardiomyocytes aligned on fabricated substrates and the artisan is applying experimental parameters of the optical mapping that are taught in the art. There is a reasonable expectation of success because the artisan is combining prior art elements according to known methods to yield predictable results. Further, it is not inventive to discover the optimum or workable ranges by routine experimentation where the general conditions of a claim are disclosed in the prior art. See MPEP §2144.05 II A. The limitations of claims 12 and 13 with regards to the voltage and pulse duration are rendered obvious.
The combined teachings of Kim and Chen renders claims 12 and 13 obvious.
 
Claims 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0125952; Pub. May 7, 2015; Applicant IDS) as applied to claims 1-11, 52-58 and 60 above, and further in view of Li (WO 2014/116874; Pub. 07/31/2014; Applicant IDS) as evidenced by Sharma (Cardiac Troponins, J. Clin. Pathol. 2004; 57:1025-1026).
Regarding claim 16, Kim teaches the cardiomyocytes cultured on the ANP express cTNT (see [0286], see Fig. 8A). cTNT is cardiac Troponin T (see Sharma col. 1 para. 1). Kim does not teach the anisotropic layer of cardiac cells comprise cardiac cells that are at least 70% troponin T+.
Li teaches methods preparing a plurality of aligned cardiomyocytes on a fabricated micro-textured surface (see [0009], see claim 35 on page 30). Li teaches single human ventricular cardiomyocytes (VCMs) were allowed to form 2-D preparations (monolayers) on the substrates (see claim 40 on page 30). Li teaches the aligned ventricular cardiomyocytes are anisotropic (see claim 43 on page 30). Li teaches the cardiomyocytes are at least 95% Troponin T+ (see Fig. 1D, [0033],[0081] – reads on claim 16). Li teaches the substrates can comprise polystyrene ([0029]). Li teaches its polymer substrates with sheets of aligned ventricular cardiomyocytes exhibit superior functional efficacy as well as accurate human cardiac assays for arrhythmogenicity screening (see [0007]).
Regarding claim 17, Li teaches its embodiments provide for cardiomyocytes which are physically aligned and produce functional anisotropy and less susceptible to reentrant arrhythmias (see [0008], [0095], see Fig. 4). Li teaches testing the effects of a β-adrenergic agonist isoproterenol on the aligned preparations of cardiomyocytes (see [0100]). Li teaches contacting the cardiomyocytes with 0.1, 0.5 and 1.0µM isoproterenol, stimulating the cells with an electrical signal at 1Hz and detecting the electrical signal propagation (see [0100], see Fig. 6). Li teaches some monolayers of the cardiac myocytes did not display reentrant arrhythmias in the absence of isoproterenol (see [0100]).
Regarding claim 18, Li teaches the steady-state pacing was initiated at a rate of 0.5 Hz and at 1.5-2.0 Hz in the presence of compound (see [0086]). Li teaches the cardiomyocytes undergo a standard S1-S2 programmed electrical stimulation (PES) protocol to study the electrical restitution curve (ERC) of the VCMs. A premature extra stimulus (S2) was delivered after a train of eight S1 stimuli at a basic cycle length (BCL) of 650 ms. S1-S2 interval was initiated at 600ms and consecutively shortened in steps of 20 ms until capture has failed. S1-S2 interval was then increased by 18 ms afterward, followed by 2-ms increments until the effective refractory period (ERP), defined as the maximum S 1-S2 interval that failed to lead to AP propagation, was achieved (see [0087]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Kim and culture the cardiomyocytes which are at least 95% positive for Troponin T on the wrinkled substrates and perform the electrophysiological protocols as taught by Li. One of ordinary skill in the art would be motivated to do so because Li teaches its methods and polymer substrates with sheets of aligned ventricular cardiomyocytes exhibit superior functional efficacy as well as accurate human cardiac assays for arrhythmogenicity screening. Further, it is not inventive to discover the optimum or workable ranges by routine experimentation where the general conditions of a claim are disclosed in the prior art. See MPEP §2144.05 II A. The limitations of claims 18 with regards to the parameters (pulse frequency and duration, number of stimuli steps) of the programmed electrical stimulation protocol are rendered obvious.
Regarding claim 14, Li teaches ventricular fibrillation (VF) is the most common cause for sudden death in adults. Li teaches the generation of VF requires multi-cellular reentrant events such as spiral wave reentry (see [0003]). Li teaches monitoring the aligned cardiomyocytes by obtaining isochronal maps of sustained functional reentries in the form of spiral waves (see Fig. 5A-B, see [0095],[0097]). Li teaches treating the aligned cardiomyocytes with test compound, isoproterenol, and monitoring spiral reentry events before and after isoproterenol (see [0100]). It would have been obvious to one of ordinary skill in the art to modify the methods of Kim and classify a compound as a cardiotoxic compound if it causes a spiral reentry event as taught by Li. One of ordinary skill in the art would be motivated to do so with a reasonable expectation of success because Li teaches that cardiac toxic events are caused spiral wave reentry events. Therefore, when cardiomyocytes are treated with a test compound that cause spiral wave reentry in cardiomyocytes, the compound has a cardiotoxic effect.
The combined teachings of Kim in view of Li render obvious claims 14 and 16-18.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0125952; Pub. May 7, 2015; Applicant IDS) as applied to claims 1-11, 52-58 and 60 above, and further in view of Ross (US 2006/0136028; Pub. Jun. 22, 2006).
Regarding claim 15, Kim teaches screening anti-arrhythmic compounds with its ANP platform (see [0058]) and teaches high throughput cardiotoxicity profiling of test compounds (see [0084], [0191]). Kim teaches its ANP platform can be used for pharmacological characterization of different drugs (see [0013]). Kim does not teach all the different classes of anti-arrhythmic compounds as recited in claim 15.
Ross teaches anti-arrhythmic agents includes class 1A agents, class 1B and class 1C agents ([0072]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Kim and screen anti-arrhythmic compounds belonging to class 1A, class 1B or class 1C as taught by Ross. One of ordinary skill in the art would be motivated to do so to test the cellular effects of different drugs and Kim teaches its ANP platform can be used for pharmacological characterization of different drugs.
The combination of Kim and Ross renders claim 15 obvious.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657